Case 2:19-cv-01656-JDC-KK Document 58 Filed 09/01/21 Page 1 of 4 PageID #: 793




                                 UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF LOUISIANA
                                    LAKE CHARLES DIVISION


PENTECOSTAL CHURCH OF                                   CASE NO. 2:19-CV-01656
DEQUINCY

VERSUS                                                  JUDGE JAMES D. CAIN, JR.

CHURCH MUTUAL INSURANCE CO                              MAGISTRATE JUDGE KAY

                             MEMORANDUM RULING AND ORDER

         Before the Court is a “Motion in Limine” (Doc. 47) filed by Defendant Church

Mutual Insurance Company (“Church Mutual”). Church Mutual moves to prohibit Plaintiff

from presenting testimony, evidence, and argument that bad faith penalties can be assessed

in relation to additional covered damages based on Church Mutual’s position that it denies

that any additional covered damages exist.

                                                 BACKGROUND

         On or about December 20, 2017, the Pentecostal Church of DeQuincy (the

“Church”) sustained damages as a result of a tornado that struck the area.1 The Church

submitted a claim to its insurer, Defendant Church Mutual.2 The Church alleges that

Church Mutual’s property damages were grossly undervalued.3 The Church complains that

Church Mutual has failed to pay its claim in full and therefore is in breach of its contractual

obligation to compensate the Church under the terms of the Policy.4 The Church also



1
  Plaintiff’s Original Complaint, ¶ 6, Doc. 1.
2
  Id. ¶ 17.
3
  Id. ¶ 14.
4
  Id. ¶ ¶ 16, 18.
Case 2:19-cv-01656-JDC-KK Document 58 Filed 09/01/21 Page 2 of 4 PageID #: 794




alleges that it is entitled to recover penalties and damages as described in Louisiana

Revised Statute 22:1892 and Louisiana Revised Statute 22:1973.

                                 LAW AND ANALYSIS

       Church Mutual maintains that any additional damage, above and beyond what has

been paid via the three payments, is disputed as either excluded from coverage or not

caused by the tornado.

       Under Louisiana law, insurance companies owe a duty of good faith to the insured.

Louisiana Revised Statute 22:1973. Insurers who breach this duty may be liable for

damages as well as discretionary penalties and attorney’s fees under Louisiana Revised

Statutes 22:1892. One who claims entitlement to penalties and attorney fees has the burden

of proving the insurer received satisfactory proof of loss as a predicate to a showing that

the insurer was arbitrary, capricious, or without probable cause. Reed v. State Farm, 857

So.2d 1012, 1020 (La. 2003). A “satisfactory proof of loss” is that which is sufficient to

fully apprise the insurer of the insured’s claim. Louisiana Bag Company, Inc. v. Audubon

Indemnity Co., 999 So.2d 1104, 1119 (La. 2008): McDill v. Utica Mutual Ins. Co., 475

So.2d 1085, 1089 (La. 1985). The Fifth Circuit has held that in order to prove that the

insurer acted in bad faith when failing to timely pay, the insured must prove that the insurer

(1) received satisfactory proof of loss, (2) failed to pay within the established time frame,

and (3) acted “arbitrarily and capriciously.” Dickerson v. Lexington Ins. Co., 556 F.3d 290

(5th Cir. 1/21/2009).




                                         Page 2 of 4
Case 2:19-cv-01656-JDC-KK Document 58 Filed 09/01/21 Page 3 of 4 PageID #: 795




        Church Mutual relies on the findings of Expert Engineer Todd E. Lewis.5 Mr. Lewis

inspected Plaintiff’s property on two occasions and concluded that some of the damage

claimed by Plaintiff was caused by forces such as differential movement, defective

materials, defective construction, and thermal expansion, i.e. not the December 2017

tornado. Church Mutual provided Lewis’ reports to an Independent Adjuster who then

prepared an estimate of Actual Cash Value for the covered damage. Church Mutual paid

the actual cash value of the covered damage. Relying on Lewis’ report, Church Mutual

asserts that any damage alleged by Plaintiff above and beyond the three payments is

disputed by Church Mutual, as not caused by the tornado and/or not covered by the policy.

Church Mutual posits that because its denied additional damages, which were disputed, it

cannot be arbitrary or capricious in handling the Church’s claim. Therefore, bad faith

penalties cannot be assessed with regards to any additional covered damage.

        The Church maintains that Church Mutual acted in bad faith and that the jury can

make a factual determination of whether the payment for additional covered damages were

arbitrarily and capriciously withheld by Church Mutual.

        The Church received Lewis’ report in January and February 2018 which identified

the existence of additional covered damages in February 2018. In June 2018, Church

Mutual received and approved its adjuster’s estimate in the amount of $126,645.32 (three

times the value of the initial estimate) for covered damages found by its engineer (Lewis)

in February 2018.6


5
  Defendant’s exhibit 1, dated January 26, 2018, Doc. 47-3; Defendant’s exhibit 2, dated February 27, 2018, Doc.
47-4.
6
  Plaintiff’s exhibit A.

                                                   Page 3 of 4
Case 2:19-cv-01656-JDC-KK Document 58 Filed 09/01/21 Page 4 of 4 PageID #: 796




           On October 2, 2020, Church Mutual received the Church’s damages estimate for

covered damages;7 On October 12, 2020, Church Mutual made a payment to the Church

based solely on its own adjuster’s June 2018 estimate after a 28-month delay,

characterizing it as an “undisputed payment.”8 The Church remarks that Church Mutual

failed to fully consider any cost differences between its own adjuster’s June 2018 estimate

and the Risk Protection Services estimate.

           Louisiana courts have determined that “the arbitrary and capricious aspect of the

bad-faith penalty inquiry requires a factual finding of the reasonableness of the dispute,

i.e., a reasonable defense, as well as finding that the insurer acted in good faith in its

reliance upon that reasonable defense.” Thibodeaux v. Arvie, 226 So.3d 1229, 1235

(La.App. 3 Cir. 8/31/17), writ denied, 228 So.3d 1207 (La. 10/27/17); see also Sacks v.

Allstate Propr. & Cas. Ins. Co., 2017 WL 4791179, at *4 (E.D. La. Oct. 24, 2017).

           Whether Church Mutual acted in bad faith will be up to the jury to decide.

Accordingly,

           IT IS ORDERED that the Motion in Limine will be DENIED.

           THUS DONE AND SIGNED in Chambers on this 1st day of September, 2021.


                               ______________________________________
                                         JAMES D. CAIN, JR.
                                 UNITED STATES DISTRICT JUDGE




7
    Plaintiff’s exhibit C.
8
    Plaintiff’s exhibit B, p. 62:14-20.

                                             Page 4 of 4
